Per curiam.
Ronald Pak (State Bar No. 559455) filed a petition for voluntary surrender of his license to practice law in Georgia. He admits to suffering from mental illness sufficient to impair his competency as an attorney within the meaning of Bar Rule 4-104 (a); he has been diagnosed with bipolar disorder. Pak.also admits that lie currently is being detained in the Columbia County Detention Center and has been indicted on a charge of criminal attempt to commit armed robbery, OCGA § 16-4-1. He states that his law office is closed, his files have been returned to his clients, and he is under a doctor’s care for his condition. The State Bar recommends that the Court accept the petition.
We have reviewed the record and hereby accept Pak’s petition for voluntary surrender of his license to practice law in the State of Georgia. To the extent he has not already done so, Pak is reminded to fulfill his duties under Bar Rule 4-219 (c).

Petition for voluntary surrender of license accepted.


All the Justices concur.